DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities: On line 6, the comma between the term “either” and the phrase “a connector” should be removed in order for the sentence to be grammatically correct. Appropriate correction is required.
Claims 2 and 7 are objected to because of the following informalities:  The last line of each of claims 2 and 7 recites the phrase “pup tubing segment”; however, “pup” appears to be a misspelling of the term “pump” and this phrase should read “pump tubing segment”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Re claims 1 and 6, each of these claims recite “a pump tubing segment connected to said flow switch and arranged to selectively interconnect said port for flow therethrough” but it is unclear what exactly the port is interconnected with as no such structure is recited. For the sake of examination, the port is interpreted as being able to interconnect with any feature of the claimed invention. Claims 2-5 and 7-10 are rejected due to their dependence on claims 1 and 6, respectively. 
Re claim 6, lines 11-13 recite “the patient line having two collinear tubes attached along their lengths and a pressure pod at a patient end thereof with one of the tubes being configured for connecting an air side of the pressure pod to a pressure transducer and the other end of the one of the tubes being connected to an air chamber of the pressure pod”. However, no first “end” has been recited earlier in the claim so it is unclear how there can be “the other end”. For the sake of examination, lines 11-13 are interpreted as reciting “the patient line having two collinear tubes attached along their lengths and a pressure pod at a patient end thereof with one end of the tubes being configured for connecting an air side of the pressure pod to a pressure transducer and the other end of the one of the tubes being connected to an air chamber of the pressure pod.” Claims 7-10 are rejected due to their dependence on claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hopping et al. (PG PUB 2005/0209563).
Re claim 1, Hopping disclose a disposable unit (all of the components seen Fig 1 except for actuator unit 60) for peritoneal dialysis (Para 97), comprising: a batch container 14 (Fig 1) and one or more concentrate containers 16,22 (Fig 1) interconnected by a flow switch 50 (Fig 1,4); the flow switch being configured to be actuated by a predefined fluid management system to define multiple flow paths therewithin (it is noted that the phrase “being configured to be actuated by a predefined fluid management system to define multiple flow paths” is a functional recitation and, therefore, “a predefined fluid management system” is not a part of the claimed invention; this limitation is met in view of Para 98 that discusses operation with a predefined fluid management system 60 and Para 101 that discusses the multiple flow paths that can be defined); said flow switch having a port 130 (Fig 4) with either a connector for a patient line or a patient line 12 (Fig 1; Fig 7 shows the port 130 connected to the patient line 12); the concentrate containers being prefilled with concentrate (Para 99); a pump tubing segment 76 (Fig 4) connected to said flow switch and arranged to selectively interconnect said port for flow therethrough (Para 117). 
Re claim 2, Hopping discloses that the flow switch is further configured to connect the batch container via two openings in the batch container such that when the flow switch is suitably actuated by said predefined fluid management system, fluid can flow between said two openings through said pump tubing segment (it is noted that the 
Re claim 3, Hopping discloses that the batch container is a bag (Para 99).
Re claim 4, Hopping discloses that the batch container and the one or more concentrate containers are bags (Para 99).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopping et al. (PG PUB 2005/0209563) in view of Kulin et al. (US Pat 4,412,834).
Re claim 5 Hopping discloses that the disposable unit encloses an internal fluid handling volume (within containers 14, 16 and 22, lines 20, 54, 28 and 12, pump tubing segment 76 and cassette 50, as seen in Fig 1) but does not explicitly disclose that it is sealed and sterile. Kulin, however, teach enclosing an internal fluid handling volume in a sealed and sterile manner (Col 8, Lines 35-37) for the purpose of preventing the risk of developing peritonitis (Col 1, Lines 32-35). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hopping to include the disposable unit such that the internal fluid handling volume is sealed and sterile, as taught by Kulin, for the purpose of preventing the risk of developing peritonitis (Col 1, Lines 32-35).
Claims 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopping et al. (PG PUB 2005/0209563) in view of Schnell et al. (PG PUB 2007/0179422) and Kulin et al. (US Pat 4,412,834).
Re claim 6, Hopping disclose a disposable unit (all of the components seen Fig 1 except for actuator unit 60) for peritoneal dialysis (Para 97), comprising: a batch container 14 (Fig 1) and one or more concentrate containers 16,22 (Fig 1) interconnected by a flow switch 50 (Fig 1,4); the flow switch being configured to be actuated by a predefined fluid management system to define multiple flow paths therewithin (it is noted that the phrase “being configured to be actuated by a predefined fluid management system to define multiple flow paths” is a functional recitation and, therefore, “a predefined fluid management system” is not a part of the claimed 
Hopping does not disclose the patient line having two collinear tubes attached along their lengths and a pressure pod at a patient end thereof with one of the tubes being configured for connecting an air side of the pressure pod to a pressure transducer and the other end of the one of the tubes being connected to an air chamber of the pressure pod. 
Schnell, however, teaches a patient line 10 (Fig 1) has two tubes 11,42 (Fig 1) and a pressure pod 12 (Fig 1) at a patient end with one of the tubes (tube 42) being configured for connecting an air side (to the right in Fig 1) of the pressure pod to a pressure transducer (as seen in Fig 1; it is noted that the phrase “configured for connecting an air side of the pressure pod to a pressure transducer” is a functional limitation and, therefore, “a pressure transducer” is not a part of the claimed invention; in view of Para 59, this limitation is met) and the other end of the one of the tubes being connected to an air chamber 48 (Fig 4; Para 61) of the pressure pod for the purpose of allowing for moment-by-moment, real time pressure monitoring (Para 60). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hopping to include the patient line with two tubes and a pressure pod, as taught by Schnell, for the purpose of allowing for moment-by-moment, real time pressure monitoring (Para 60). 
Additionally, Hopping as modified by Schnell does not disclose that the two tubes of the patient line are collinear and attached along their lengths. 
Kulin, however, teach a patient line having two collinear tubes (see Fig 1 where two collinear tubes extend to the right from connector 11 and are attached along their lengths via connector arms 24 and 26; Col 6, Lines 59-63) for the purpose of simplifying manufacturing (Para 247 of Hopping). Further, one of ordinary skill in the art would recognize that arranging tubes collinear would provide the benefit of a more compact and easier-to-use device. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hopping/Schnell to include the two tubes of Schnell as collinear and attached along their lengths, as taught by Kulin, for the purpose of simplifying manufacturing (Para 247 of Hopping et al.) and providing a more compact and easier-to-use device. 
Re claim 7, Hopping discloses that the flow switch is further configured to connect the batch container via two openings in the batch container such that when the flow switch is suitably actuated by said predefined fluid management system, fluid can flow between said two openings through said pump tubing segment (it is noted that the phrase “further configured to connect the batch container via two openings in the batch container such that when the flow switch is suitably actuated by said predefined fluid management system, fluid can flow between said two openings through said pump tubing segment” is a functional limitation of the flow switch and does not require the 
Re claim 8, Hopping discloses that the batch container is a bag (Para 99).
Re claim 9, Hopping discloses that the batch container and the one or more concentrate containers are bags (Para 99).
Re claim 10, Hopping discloses that the disposable unit encloses an internal fluid handling volume (within containers 14, 16 and 22, lines 20, 54, 28 and 12, pump tubing segment 76 and cassette 50, as seen in Fig 1) but Hopping/Schnell does not explicitly disclose that it is sealed and sterile. Kulin, however, teach enclosing an internal fluid handling volume in a sealed and sterile manner (Col 8, Lines 35-37) for the purpose of preventing the risk of developing peritonitis (Col 1, Lines 32-35). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hopping/Schnell to include the disposable unit such that the internal fluid handling volume is sealed and sterile, as taught by Kulin, for the purpose of preventing the risk of developing peritonitis (Col 1, Lines 32-35).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner notes that PG PUB 2006/0189923 to Neftel et al. appears to also read on at least independent claim 1 – batch and concentrate containers 3, flow switch 2, port 18, and pump tubing segment 56+57 (best seen in Fig 1,3,6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783